Mr. JUSTICE ENGLISH delivered the opinion of the court on Rehearing: At a preliminary hearing in 1968, the court, oñ defendant’s motion, entered an order quashing a search warrant and suppressing certain evidence. After a subsequent indictment the trial judge was presented with a similar motion which he allowed on tihe ground that the prior order was res judicata of the issues raised by the motion, and thus barred further consideration by him. The State has appealed pursuant to Supreme Court Rule 604. Ill. Rev. Stat. 1967, ch. 110A, par. 604. The identical issue was presented to another Division of this court which held, in People v. Taylor, 124 Ill.App.2d 268, 260 N.E.2d 347, that an order at a preliminary hearing should not in any manner bar, affect, or be determinative in any subsequent proceedings. Without further expression of our views, we reached the same conclusion for the reasons the Appellate Court had stated in detail in Taylor, supra, and with particular reliance on Ill. Rev. Stat. 1967, ch. 38, pars. 109 — 3(e) and 114 — 12(b). We therefore filed an opinion on September 10, 1971, reversing the order of the Circuit Court and remanding the cause. Defendant then filed a petition for rehearing which was allowed, and we stayed our proceedings pending determination by the Illinois Supreme Court of an appeal by the defendant in the Taylor case, supra. On January 27, 1972, the Supreme Court reversed the Appellate Court in Taylor and affirmed the Circuit Court, holding that the statute (which had specifically directed us to our conclusion) was unconstitutional in the light of Supreme Court Rule 604, supra. People v. Taylor, 50 Ill.2d 136, 277 N.E.2d 878. Accordingly, we now do an about-face, and affirm the order of the Circuit Court. Order affirmed. LORENZ, P. J., and DRUCKER, J., concur.